Exhibit 10.27

 

COMPOSITE CONFORMED GUARANTY AGREEMENT

 

(through Am. No. 9)

 

GUARANTY AGREEMENT, dated September 14, 2000, made by FMC Corporation, a
corporation organized and existing under the laws of Delaware (the “Sponsor”),
in favor of Astaris LLC, a limited liability company organized and existing
under the laws of Delaware (the “Company”) and in favor of the Lenders (the
“Lenders”) parties to the Credit Agreement (as defined below) and Bank of
America, N.A., as administrative agent (the “Administrative Agent”) for the
Lenders.

 

PRELIMINARY STATEMENTS:

 

(1) The Lenders and the Administrative Agent have entered into a Five Year
Credit Agreement dated as of September 14, 2000 with the Company (said
Agreement, as it may hereafter be amended or otherwise modified from time to
time, being the “Credit Agreement”, the terms defined therein and not otherwise
defined herein being used herein as therein defined). The Sponsor will derive
substantial direct and indirect benefit from the transactions contemplated by
the Credit Agreement.

 

(2) It is a condition precedent to the making of Advances by the Lenders under
the Credit Agreement that the Sponsor, as owner of 50% of the membership
interests of the Company, shall have executed and delivered this Agreement, and
that Solutia Inc. (the “Other Sponsor”) enter into a substantially similar
agreement (the “Other Sponsor Guaranty Agreement”).

 

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Advances under the Credit Agreement, the Sponsor hereby agrees
as follows:

 

SECTION 1. Obligation to Cause the Company to Perform. (a) The Sponsor shall pay
to the Company from time to time, in cash in U.S. dollars, an amount equal to
50% of the excess, if any, of (a) the amount set forth opposite each date set
forth below over (b) the Company’s EBITDA for the period of the immediately
preceding four consecutive fiscal quarters ended as of such date, as determined
by the Company concurrently with the financial statements required to be
delivered by the Company to the Administrative Agent in accordance with Section
5.01(i) of the Credit Agreement for the period ended on each such date:

 

Four Fiscal Quarters Ended

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

September 30, 2000

   $ 82,100,000

December 31, 2000

   $ 81,000,000

March 31, 2001

   $ 84,400,000

June 30, 2001

   $ 87,800,000

September 30, 2001

   $ 91,100,000

December 31, 2001

   $ 94,500,000

March 31, 2002

   $ 97,200,000

June 30, 2002

   $ 99,800,000

September 30, 2002

   $ 102,500,000

December 31, 2002

   $ 105,100,000

March 31, 2003

   $ 112,400,000

June 30, 2003

   $ 119,700,000

September 30, 2003

   $ 127,100,000

December 31, 2003

   $ 134,400,000

March 31, 2004

   $ 135,500,000

June 30, 2004

   $ 136,600,000

September 30, 2004

   $ 137,700,000

December 31, 2004

   $ 138,900,000

March 31, 2005

   $ 139,200,000

June 30, 2005

   $ 139,200,000

 



--------------------------------------------------------------------------------

The Sponsor shall make payment of funds hereunder by wire transfer to the
Administrative Agent as provided in subsection (c) below for application to the
Obligations of the Company under the Credit Agreement as provided in Section
2.10(b)(vi) of the Credit Agreement not later than five Business Days after
notification of the amount so payable.

 

(b) If the Sponsor shall at any time and from time to time fail to perform or
comply with any of its obligations contained in subsection (a) above and if for
any reason the Administrative Agent on behalf of the Lenders shall have failed
to receive when due and payable (whether at stated maturity, by acceleration or
otherwise) the payment of all or any part of the principal of or interest on the
Notes or any other amount payable by the Company under the Credit Agreement,
then in each such case, the Sponsor agrees that it will be unconditionally
liable and pay to the Administrative Agent for itself and on behalf of the
Lenders for the amount of the payment required to be paid in accordance with
subsection (a) above not received by the Administrative Agent when so due and
payable as well as for all losses, costs and expenses, if any, including
reasonable attorneys’ fees and expenses, incurred by the Administrative Agent or
the Lenders in enforcing this Agreement. For purposes of determining the amount
of the Administrative Agent’s loss resulting from the Sponsor’s failure to
perform or comply with any of its obligations contained in subsection (a) above,
interest on the amount of the award shall be calculated from the date of the
default at the interest rate that would have been payable under the Credit
Agreement.

 

(c) Notwithstanding anything herein to the contrary, the Sponsor shall make
payment of all funds under this Agreement directly to the Administrative Agent
at its office at 101 North Tryon Street, Charlotte, North Carolina 28255 for the
benefit of itself and the Lenders; provided, that the Sponsor may, at its
election, pay directly to the Company amounts that the Sponsor is entitled to
defer pursuant to Section 1(e), but only to the extent that the deferred amount
exceeds $10,000,000. All payments which are received by the Company contrary to
the provisions of this subsection (c) shall be received in trust for the benefit
of the Administrative Agent and the Lenders, shall be segregated from other
funds of the Company and shall be forthwith paid over to the Administrative
Agent in the same form as so received (with any necessary endorsement).

 

(d) The obligations of the Sponsor, and the amount of any payment, under Section
1(a) of this Guaranty Agreement shall not be increased solely by reason of the
failure of

 

2



--------------------------------------------------------------------------------

the Other Sponsor to make any payment under Section 1(a) of the Other Sponsor
Guaranty Agreement, and calculation of any amount that is payable by the Sponsor
under Section 1(a) shall be done as if the Other Sponsor had paid all amounts
due under Section 1(a) of the Other Sponsor Guaranty Agreement.

 

(e) In the event that any payment under Section 1(a) would, but for the proviso
contained in Section 2.10(b)(vi) of the Credit Agreement, reduce the Working
Capital Facility to an amount below $20,000,000, such payment is not required to
be paid until such time as the Working Capital Facility is reduced below
$20,000,000 by other provisions of the Credit Agreement, provided that the
Sponsor shall either (i) pay to the Administrative Agent an amount equal to the
amount of such payment (but not more than $10,000,000 in the aggregate) to be
held in an interest bearing account pending application in accordance with the
terms of the Credit Agreement on the date that the Working Capital Facility is
reduced below $20,000,000 by provisions of the Credit Agreement other than
Section 2.10(b)(vi) thereof (the “Reduction Date”) (or for return to the Sponsor
in the event that the Working Capital Facility is paid in full and terminated)
or (ii) deliver to the Administrative Agent a letter of credit having an
available amount of $10,000,000 issued by a Person, and in form and substance,
satisfactory to the Administrative Agent, to be drawn on the Reduction Date.
Upon the Reduction Date, payments not made by reason of the preceding sentence
shall be due and payable upon demand by the Majority Lenders, subject to the
first sentence of Section 14.

 

SECTION 2. Taxes, Etc. (a) The Sponsor agrees to pay any present or future Taxes
and any present or future stamp or documentary taxes or any other excise or
property taxes, changes or similar levies that arise from any payment made
hereunder or from the execution, delivery or registration of, or otherwise with
respect to, this Guaranty Agreement, including any interest and penalties, which
arise from any payment made hereunder or from the execution, delivery or
registration of, or otherwise with respect to, this Agreement.

 

(b) The Sponsor will indemnify the Administrative Agent and each Lender for the
full amount of Taxes (including, without limitation, any Taxes imposed by any
jurisdiction on amounts payable under this Section) paid by the Administrative
Agent or such Lender and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally asserted. This indemnification shall be made within 30
days from the date the Administrative Agent or such Lender (as the case may be)
makes written demand therefor.

 

SECTION 3. Obligation Absolute. The Sponsor will perform its obligations under
this Agreement regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of the terms of the Loan Documents or
any other document related thereto or the rights of the Administrative Agent or
the Lenders with respect thereto. The obligations of the Sponsor under this
Agreement are independent of the Obligations of the Company under the Loan
Documents, and a separate action or actions may be brought and prosecuted
against the Sponsor to enforce this Agreement, irrespective of whether any
action is brought against the Company or whether the Company is joined in any
such action or actions. The obligations of the Sponsor under this Agreement
shall be absolute and unconditional irrespective of:

 

(i) any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto or any collateral therefor;

 

3



--------------------------------------------------------------------------------

(ii) any change in the time, manner or place of payment of, or in any other term
of, any Obligations of the Company under or in respect of the Loan Documents, or
any other amendment or waiver of or any consent to departure from any Loan
Document including, without limitation, any increase in the Obligations of the
Company under the Loan Documents resulting from the extension of additional
credit to the Company or any of its Subsidiaries or otherwise;

 

(iii) any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of or consent to
departure from any guaranty, for the Obligations under the Loan Documents;

 

(iv) any manner of application of Collateral or any other collateral, or
proceeds thereof, to all or any of the Obligations of the Company under or in
respect of the Loan Documents, or any manner of sale or other disposition of any
Collateral or any other collateral for all or any of the Obligations under the
Loan Documents or any other assets of the Company or any of its Subsidiaries;

 

(v) any change, restructuring or termination of the corporate or limited
liability company structure or existence of the Company or any of its
Subsidiaries;

 

(vi) the failure of any Lender or the Administrative Agent to disclose to the
Sponsor any information relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of the Company or
any of its Subsidiaries now or hereafter known to such Lender or the
Administrative Agent (the Sponsor waving any duty on the part of the Lenders or
the Administrative Agent to disclose such information);

 

(vii) the failure of the Other Sponsor to perform any of its obligations under
the Other Sponsor Guaranty Agreement or any other person to execute or deliver
any other keepwell agreement or the release or reduction of liability of the
Other Sponsor or any other guarantor or surety with respect to the Company’s
Obligations under the Loan Documents; or

 

(viii) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any Lender
or the Administrative Agent that might otherwise constitute a defense available
to, or a discharge of, the Company or a surety.

 

This Agreement shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Company’s Obligations under the
Loan Documents is rescinded or must otherwise be returned by the Administrative
Agent or any Lender upon the insolvency, bankruptcy or reorganization of the
Company or otherwise, all as though such payment had not been made.

 

4



--------------------------------------------------------------------------------

SECTION 4. Waivers and Acknowledgments. The Sponsor hereby waives promptness,
diligence, notice of acceptance and any other notice with respect to the Loan
Documents and this Agreement and any requirement that the Administrative Agent
or any Lender protect, secure, perfect or insure any security interest or lien
or any property subject thereto or exhaust any right or take any action against
the Company or any other person or entity or any Collateral.

 

SECTION 5. Separate Undertaking. Without limiting the generality of any of the
foregoing provisions of this Agreement, the Sponsor irrevocably waives, to the
full extent permitted by applicable law and for the benefit of, and as a
separate undertaking with, the Lenders and the Administrative Agent, any defense
to the performance of this Agreement which may be available to the Sponsor as a
consequence of this Agreement being rejected or otherwise not assumed by the
Company or any trustee or other similar official for the Company or for any
substantial part of the property of the Company, or as a consequence of this
Agreement being otherwise terminated or modified, in any proceeding seeking to
adjudicate the Company a bankrupt or insolvent, or seeking liquidation, winding
up, reorganization, arrangement, adjustment, protection, relief or composition
of the Company or the debts of the Company under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, whether such rejection,
non-assumption, termination or modification be by reason of this Agreement being
held to be an executory contract or by reason of any other circumstance. If this
Agreement shall be so rejected or otherwise not assumed, or so terminated or
modified, the Sponsor agrees for the benefit of, and as a separate undertaking
with, the Lenders and the Administrative Agent that it will be unconditionally
liable to pay to the Administrative Agent an amount equal to each payment which
would otherwise be payable by the Sponsor under or in connection with this
Agreement if this Agreement were not so rejected or otherwise not assumed or
were otherwise not so terminated or modified, such amount to be payable to the
Administrative Agent, at its office specified in Section 2.13 of the Credit
Agreement or otherwise in accordance with the instructions of the Administrative
Agent, as and when such payment would otherwise be payable hereunder and such
amount to be applied as such payment would otherwise be applied under Section
2.13 of the Credit Agreement.

 

SECTION 6. Consent to Jurisdiction. (a) The Sponsor hereby irrevocably submits
to the nonexclusive jurisdiction of any New York State or Federal court sitting
in New York City and any appellate court from any thereof in any action or
proceeding arising out of or relating to this Agreement, and the Sponsor hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such New York State or in such Federal court. The
Sponsor agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

 

(b) Nothing in this Section shall affect the right of any Lender or the
Administrative Agent to serve legal process in any other manner permitted by law
or affect the right of any Lender or the Administrative Agent to bring any
action or proceeding against the Sponsor or its property in the courts of any
other jurisdictions.

 

5



--------------------------------------------------------------------------------

SECTION 7. Representations and Warranties. The Sponsor hereby represents and
warrants as follows:

 

(a) The Sponsor is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.

 

(b) The execution, delivery and performance by the Sponsor of this Agreement,
and the consummation of the transactions contemplated hereby, are within the
Sponsor’s corporate powers, have been duly authorized by all necessary corporate
action, and do not contravene (i) the Sponsor’s charter or by-laws or (ii) law
or any contractual restriction binding on or affecting the Sponsor.

 

(c) No authorization or approval or other action by, and no notice to or filing
with, an governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by the Sponsor of this
Agreement.

 

(d) This Agreement has been duly executed by the Sponsor. This Agreement is the
legal valid and binding obligation of the Sponsor enforceable against the
Sponsor in accordance with its terms, except as may be limited by bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and by general
principles of equity.

 

(e) The Sponsor is the legal and beneficial and record owner of 49%, and is the
indirect beneficial owner of 1%, of all outstanding membership interests of the
Company, in each case free and clear of any lien, security interest, option or
other charge or encumbrance.

 

(f) The Sponsor has, independently and without reliance upon the Administrative
Agent or any Lender and based on documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.

 

(g) Neither the Sponsor nor any of its Subsidiaries is an “investment company”,
or an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended.

 

SECTION 8. Covenants. So long as any Advance shall remain unpaid, any Letter of
Credit shall be outstanding or any Lender shall have any Commitment under the
Credit Agreement, the Sponsor will:

 

(a) Maintain, directly or indirectly, its 50% ownership interests in the Company
free and clear of all Liens;

 

(b) Cause the Company to prepare the calculations necessary to determine
compliance with Section 1 of this Agreement within the period specified in
Section 1 of this Agreement; and

 

(c) Comply with each and every covenant set forth in Articles V, VI, VII or VII
of the FMC Credit Agreement, each of which is incorporated herein by reference,
except to the extent that compliance with such terms of the Sponsor Credit
Agreement is amended or waived as contemplated by the first proviso to Section
6.01(c)(v) of the

 

6



--------------------------------------------------------------------------------

Credit Agreement or no longer applicable as contemplated by the second proviso
to such Section. The provisions of Article V of said Credit Agreement (including
defined terms and exhibits and schedules referred to therein) are incorporated
in this Section 8 by reference, with the same force and effect as if the same
were set out in this Section 8 in full. All references in such incorporated
provisions to the “Agent”, “Agreement”, “Borrower” and “Lenders” shall, without
further reference, mean and refer to Bank of America, as Administrative Agent
under the Credit Agreement, this Guaranty Agreement, the Sponsor and the Lenders
under the Credit Agreement, respectively, and, without limitation, all
references in such incorporated provisions to the “Commitment hereunder” shall
mean and refer to the Commitments of the Lenders under the Credit Agreement and
all references to the “date hereof” shall mean and refer to December 6, 1996.
The incorporation by reference in to this Guaranty Agreement from the Sponsor
Credit Agreement is for convenience only, and this Guaranty Agreement and the
Sponsor Credit Agreement shall at all times be, and be deemed to be and treated
as, separate and distinct facilities. Incorporations by reference in this
Guaranty Agreement from the Sponsor Credit Agreement shall not be affected or
impaired by any subsequent expiration or termination of the Sponsor Credit
Agreement, nor by any amendment thereof or waiver thereunder unless the Lenders
owed at least 66 2/3% of the Advances shall have consented to such amendment or
waiver in writing.

 

SECTION 9. Amendments, Etc. No amendment or waiver of any provision of this
Agreement, and no consent to any departure by the Sponsor herefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Company, the Administrative Agent and the Majority Lenders (provided that no
amendment, waiver or consent shall, unless in writing and signed by all the
Lenders, (a) limit the liability of the Sponsor hereunder, or (b) change the
number of Lenders required to take any action hereunder), and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given.

 

SECTION 10. Expenses. The Sponsor will upon demand pay to the Company and the
Administrative Agent, respectively, the amount of any and all reasonable
expenses, including the reasonable fees and expenses of their respective counsel
and of any experts and agents, which the Company and the Administrative Agent or
the Lenders, as the case may be, may incur in connection with (i) the exercise
or enforcement of any of their respective rights hereunder or (ii) the failure
by the Sponsor to perform or observe any of the provisions hereof.

 

SECTION 11. Addresses for Notices. All notices and other communications provided
for hereunder shall be in writing (including telecopier, telegraphic, telex or
cable communication) and mailed, telecopied, telegraphed, telexed, cabled or
delivered to it, if to the Sponsor, at its address at 200 E. Randolph Street,
Chicago, Illinois 60601, Attention: Treasurer, and if to the Company, the
Administrative Agent or any Lender, at its address specified in the Credit
Agreement, or, as to any party, at such other address as shall be designated by
such party in a written notice to the other parties. All such notices and other
communications shall, when mailed, telecopied, telegraphed, telexed or cabled,
be effective when deposited in the mails, telecopied, delivered to the telegraph
company, confirmed by telex answerback or delivered to the cable company,
respectively.

 

7



--------------------------------------------------------------------------------

SECTION 12. No Waiver; Remedies. No failure on the part of the Company, the
Administrative Agent or any Lender to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

 

SECTION 13. Subordination. The Sponsor hereby subordinates any and all debts,
liabilities and other Obligations owed to the Sponsor by any Loan Party (the
“Subordinated Obligations”) to the Obligations of each Loan Party under the Loan
Documents (the “Senior Obligations”) to the extent and in the manner hereinafter
set forth in this Section 13.

 

(a) Prohibited Payments, Etc. Except during the continuance of a Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any Loan Party) or an Underfunding Event (as defined
below), the Sponsor may receive regularly scheduled payments from any Loan Party
on account of the Subordinated Obligations. After the occurrence and during the
continuance of any Default (including the commencement and continuation of any
proceeding under any Bankruptcy Law relating to any Loan Party) or any
Underfunding Event, however, unless the Administrative Agent otherwise agrees,
the Sponsor shall not demand, accept or take any action to collect any payment
on account of the Subordinated Obligations.

 

(b) Prior Payment of Senior Obligations. In any proceeding under any Bankruptcy
Law relating to any Loan Party, the Sponsor agrees that the Secured Parties
shall be entitled to receive payment in full in cash of all Senior Obligations
(including all interest and expenses accruing after the commencement of a
proceeding under any Bankruptcy Law, whether or not constituting an allowed
claim in such proceeding (“Post Petition Interest”) before the Sponsor receives
payment of any Subordinated Obligations.

 

(c) Turn-Over. After the occurrence and during the continuance of any Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any Loan Party) or any Underfunding Event, the
Sponsor shall, if the Administrative Agent so request, collect, enforce and
receive payments on account of the Subordinated Obligations as trustee for the
Secured Parties and deliver such payments to the Administrative Agent on account
of the Senior Obligations (including all Post Petition Interest), together with
any necessary endorsements or other instruments of transfer, but without
reducing or affecting in any manner the liability of the Sponsor under the other
provisions of this Guaranty.

 

(d) Administrative Agent Authorization. After the occurrence and during the
continuance of any Default (including the commencement and continuation of any
proceeding under any Bankruptcy Law relating to any Loan Party) or any
Underfunding Event, the Administrative Agent is authorized and empowered (but
without any obligation to so do), in its discretion, (i) in the name of the
Sponsor, to collect and enforce, and to submit claims in respect of,
Subordinated Obligations and to apply any amounts received thereon to the Senior
Obligations (including any and all Post Petition Interest), and (ii) to require
the Sponsor (A) to collect and enforce, and to submit claims in respect of,
Subordinated Obligations and (B) to pay any amounts received on

 

8



--------------------------------------------------------------------------------

such obligations to the Administrative Agent for application to the Senior
Obligations (including any and all Post Petition Interest).

 

(e) Underfunding Event. As used in this Section 13, “Underfunding Event” means
the condition there exists an excess of (i) the amount set forth opposite each
of the Company’s fiscal quarters set forth below over (ii) the sum of (x) the
Company’s EBITDA for the period of the immediately preceding four consecutive
fiscal quarters ended as of such date plus (y) the amount of Subordinated
Obligations payable to the Sponsor or to the Other Sponsor during such fiscal
quarter, the payment of which was deferred in accordance with this Section 13 or
Section 13 of the Other Sponsor Guaranty Agreement, as the case may be:

 

Fiscal Quarter Ended

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

September 30, 2000

   $ 86,700,000

December 31, 2000

   $ 85,500,000

March 31, 2001

   $ 89,100,000

June 30, 2001

   $ 92,600,000

September 30, 2001

   $ 96,200,000

December 31, 2001

   $ 99,800,000

March 31, 2002

   $ 102,600,000

June 30, 2002

   $ 105,400,000

September 30, 2002

   $ 108,200,000

December 31, 2002

   $ 111,000,000

March 31, 2003

   $ 118,700,000

June 30, 2003

   $ 126,400,000

September 30, 2003

   $ 134,100,000

December 31, 2003

   $ 141,800,000

March 31, 2004

   $ 143,000,000

June 30, 2004

   $ 144,200,000

September 30, 2004

   $ 145,400,000

December 31, 2004

   $ 146,600,000

March 31, 2005

   $ 146,900,000

June 30, 2005

   $ 147,300,000

 

SECTION 14. Continuing Agreement; Assignments under Credit Agreement. This
Agreement is a continuing agreement and shall (i) remain in full force and
effect until the later of (x) the payment in full of the Notes and all other
amounts payable under the Loan Documents or this Agreement and (y) the
expiration or termination of the Commitments, (ii) be binding upon the Sponsor,
its successors and assigns, and (iii) inure to the benefit of and be enforceable
by the Company, the Lenders, the Administrative Agent and their respective
successors, transferees and assigns. Without limiting the generality of the
foregoing clause (iii), any Lender may assign or otherwise transfer all or any
portion of its rights and obligations under the Credit Agreement (including,
without limitation, all or any portion of its Commitment, the Advances owing to
it and any Note held by it) to any other person or entity, and such other person
or entity shall thereupon become vested with all the rights in respect thereof
granted to

 

9



--------------------------------------------------------------------------------

such Lender herein or otherwise, subject, however, to the provisions of Article
VII (concerning the Administrative Agent) of the Credit Agreement.

 

SECTION 15. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

SECTION 16. Subrogation. The Sponsor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Company or any other insider guarantor that arise from the
existence, payment, performance or enforcement of the Sponsor’s obligations
under or in respect of this Agreement, including, without limitation, any right
of subrogation, reimbursement, exoneration, contribution or indemnification and
any right to participate in any claim or remedy of the Administrative Agent and
the Lenders against the Company or any other insider guarantor or any
Collateral, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including, without limitation, the right to
take over or receive from the Company or any other insider guarantor, directly
or indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all amounts payable under this Agreement shall have been paid in full in cash,
and the Commitments and all Letters of Credit shall have expired or been
terminated. If any amount shall be paid to the Sponsor in violation of the
immediately preceding sentence at any time prior to the later of (a) the payment
in full in cash of all amounts payable under this Agreement and (b) the latest
date of expiration or termination of the Commitments and all Letters of Credit,
such amount shall be received and held in trust for the benefit of the
Administrative Agent and the Lenders, shall be segregated from other property
and funds of the Sponsor and shall forthwith be paid or delivered to the
Administrative Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to the amounts payable
under this Agreement, whether matured, or unmatured, in accordance with the
terms of the Loan Documents, or to be held as Collateral for any amounts payable
under this Agreement thereafter arising. If (i) the Sponsor shall make payment
to the Administrative Agent of all or any part of the Sponsor’s obligations
under this Agreement, (ii) all amounts payable under this Agreement shall have
been paid in full in cash, and (iii) the Commitments and all Letters of Credit
shall have expired or been terminated, the Administrative Agent will, at the
Sponsor’s request and expense, execute and deliver to the Sponsor appropriate
documents, without recourse and without representation or warranty, necessary to
evidence the transfer by subrogation to the Sponsor of an interest in the
Company’s Obligations resulting from such payment made by the Sponsor pursuant
to this Agreement.

 

10



--------------------------------------------------------------------------------

SECTION 17. Waiver of Jury Trial. Each of the parties hereto hereby irrevocably
waives all right to trial by jury in any action, proceeding or counterclaim
(whether based on contract, tort or otherwise) arising out of or relating to
this Agreement or the actions of the Administrative Agent in the negotiation,
administration or enforcement thereof.

 

IN WITNESS WHEREOF, the Sponsor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

FMC CORPORATION By:   /s/ Thomas C. Deas, Jr.    

--------------------------------------------------------------------------------

   

Name: Thomas C. Deas, Jr.

   

Title: Vice President & Treasurer

 

The foregoing Agreement is hereby

accepted and agreed to as of the

date first above written:

 

ASTARIS LLC By:   /s/ Paul Schlessman    

--------------------------------------------------------------------------------

   

Title: VP Finance & Chief Financial Officer

 

BANK OF AMERICA, N.A.    

as Administrative Agent for itself and

on behalf of the Lenders

By:   /s/ Wendy J. Gorman    

--------------------------------------------------------------------------------

   

Title: Managing Director

 

11